Citation Nr: 0944026	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement of the appellant to the proceeds of the Veteran's 
National Service Life Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to May 1954.  
He died in July 2005.  The appellant was the Veteran's 
significant other at the time of his death; they never 
married.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute over the proper beneficiary of the 
Veteran's NSLI policy.

The appellant testified at a Travel Board hearing before the 
undersigned in September 2009, a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  In a June 1943 beneficiary designation, the Veteran 
designated his mother as the principal beneficiary and his 
grandmother as the contingent beneficiary of his NSLI policy; 
both predeceased the Veteran.

2.  In a June 14, 2005 beneficiary designation, the last 
beneficiary designation of record, the Veteran designated the 
appellant as the sole principal beneficiary of the NSLI 
policy; the record demonstrates that at the time of the June 
2005 beneficiary designation, the Veteran lacked testamentary 
capacity.


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§§ 3.355, 8.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in September 2008 and the claim was 
readjudicated in a January 2009 statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.  The information and evidence associated 
with the claims file includes the Veteran's official NSLI 
forms and his private medical treatment records.  The RO also 
obtained a handwriting analysis and a VA medical opinion.  
Furthermore, the appellant was also provided with the 
opportunity to present her case before a Veterans' Law Judge.


In light of the circumstances, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all evidence 
pertinent to the appellant's claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  As such, the Board concludes that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.

Legal Criteria

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The Veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.19.

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the Veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI-insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).

Testamentary Capacity

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay 
evidence, as well as medical evidence.  Id.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


Factual Background

This case involves a dispute over payment of the Veteran's 
NSLI policy.  The appellant was considered the significant 
other of the Veteran for a number of years prior to his 
death, although they never married.

In June 1943, the Veteran completed a beneficiary designation 
form naming V. S., his mother, as the principal beneficiary 
of his NSLI policy.  The contingent beneficiary was E. N. G., 
his grandmother.  This form was received and recorded by VA 
in July 1943.  

The record indicates that both V.S. and E.N.G. predeceased 
the Veteran.

On a document dated June 14, 2005, the Veteran apparently 
completed a change of beneficiary designation form, naming 
the appellant as the principal beneficiary and R.C., Jr., his 
first cousin, as the contingent beneficiary, of his NSLI 
policy.  The Veteran died in July 2005.  At the time of his 
death, the Veteran had NSLI proceeds in the amount of 
$10,233.88.

In July 2005, the appellant filed a claim for proceeds of the 
Veteran's NSLI policy based on the designation in the June 
2005 form.  In July 2005, R.L.C., the Veteran's daughter, 
filed a notice contesting any payment of the insurance 
proceeds to the appellant as the sole beneficiary.  She 
contended that either the Veteran did not sign the consent 
form or that he lacked the testamentary capacity to execute 
the beneficiary designation at that time.

In a June 2008 decision, the ROIC determined that the Veteran 
on June 14, 2005 lacked the testamentary capacity to change 
the beneficiary of his NSLI policy; that the June 1943 
beneficiary designation was the last effective expression of 
the Veteran's intent on the distribution of the proceeds of 
the policy; and that the Veteran's daughter was entitled to 
the proceeds of the NSLI policy as the sole heir of his 
estate. 

The appellant seeks the entire proceeds from the Veteran's 
NSLI policy.  She contends that the June 2005 designation of 
beneficiary form properly authorized her as the designated 
sole beneficiary. 

In support of her claim, the appellant has testified that the 
Veteran initiated the change in the beneficiary, that he had 
full knowledge of what he was doing, and he was of sound mind 
at the time he executed the change.

In August 2005, D.Y., who was listed on the June 2005 
beneficiary change form as a witness, completed a 
questionnaire provided by the ROIC.  She identified herself 
as a friend and neighbor of both the appellant and the 
Veteran.  D.Y. indicated that she witnessed the Veteran 
complete and sign the form, and that the Veteran was alert 
and lucid as to his surroundings and people around him at the 
time.  She stated that the Veteran appeared to be acting of 
his own free will and was aware of what he was signing.  She 
stated that the Veteran indicated that he was making the 
change because the previous listed beneficiaries were 
deceased.

The appellant has submitted statements from R.C., Jr., the 
Veteran's cousin, and Mr. C.'s wife, both attesting that they 
believed the Veteran intended to name the appellant the 
beneficiary of his NSLI policy.  They stated that the Veteran 
had intended to marry the appellant but became too ill to do 
so, and that the Veteran had essentially severed his 
relationships with his daughter and granddaughter prior to 
his death.

In August 2007, the ROIC requested a forensic laboratory 
examination of the June 2005 document.  The examiner reviewed 
the document along with examples of the Veteran's signature 
and concluded that due to the "poor line quality and the 
scrawled nature of the questioned signature, it could not be 
determined whether or not [the Veteran] wrote the questioned 
signature" on the June 2005 document.

In a September 2005 statement, M.A.C., M.D., noted that she 
last saw the Veteran on June 9, 2005.  At that time, the 
Veteran had recently been hospitalized for a 
revascularization procedure and had had a complicated course.  
Dr. C. stated that at the time of the June 9, 2005 office 
visit, the Veteran "appeared dejected and depressed but he 
was alert and cognizant of his surroundings."  She 
continued:

Frequently depression will cloud a 
person's judgment regarding personal and 
financial need.  It is difficult for me to 
say whether [the Veteran]'s depression was 
severe enough to preclude making changes 
in the beneficiary of his [NSLI] policy on 
June 14, 2005.  [The Veteran]'s health 
declined rapidly in the time from his 
discharge from the hospital until his 
death on July [redacted], 2005.

The Veteran underwent a left femoral-distal artery bypass and 
amputation of the left second and third toes on May 18, 2005.  
Records of his follow-up care note that on June 13, 2005, the 
Veteran refused physical therapy.  That day the appellant 
reported that the Veteran "has been talking about things 
that don't make too much sense."

During an office visit on June 14, 2005, the Veteran was 
noted to be without complaints and denying any fevers or 
symptoms of infection.  The Veteran was advised on his at-
home follow-up procedures.

An occupational therapy report dated June 15, 2005 stated 
that "during treatment session, it was noted that the 
patient was cognitively challenged.  He was not oriented to 
anything other than person.  Pt.'s caregiver was notified and 
she thinks it is because she hasn't worked with him on 
orientation."


On June 20, 2005, the Veteran was admitted to Menorah Medical 
Center for issues of confusion, urinary tract infection, and 
diminished oral intake.  On examination, he was noted to have 
"memory difficulties, word finding difficulties, diminished 
insight and judgment, and he is not oriented to time, place, 
and person although he does answer questions and he is 
pleasant and will follow commands."

A head CT on June 20, 2005 showed mild peripheral and central 
cerebral atrophy with at least mild large vessel ischemic 
deep white matter changes.

Analysis

The June 14, 2005 VA Form 29-336 was in writing; was signed 
by the insured (the Veteran); contained sufficient 
information to identify the Veteran agent; and was in the 
constructive possession of the Department of Veterans 
Affairs.  Hence it was valid on its face.  See 38 C.F.R. § 
8.19.

While the Veteran's daughter contends that the Veteran did 
not in fact sign the form, the forensic examiner contacted by 
the ROIC was unable to determine whether the Veteran signed 
the form.  Given the statement of the witness, D.Y., that she 
watched the Veteran sign the form, the Board is satisfied 
that the signature on the June 2005 beneficiary designation 
form is valid.

The case turns on the question of lack of testamentary 
capacity on the part of the Veteran on June 14, 2005.  As 
noted above, evidence from the day before shows that the 
appellant herself had reported that the Veteran was "talking 
about things that don't make too much sense."  The only 
medical evidence specific to June 14 does not comment on his 
orientation or cognition, however on June 15, the day after 
he signed the form, the Veteran was noted to be "cognitively 
challenged.  He was not oriented to anything other than 
person."  Five days later he was noted to be not oriented to 
time, person, or place.  

Based on this evidence, the Board finds that the Veteran 
lacked the requisite mental capacity on June 14, 2005 when he 
signed the beneficiary form, to reasonably comprehend the 
nature and significance of his act, that is, the subject and 
extent of his disposition, recognition of the object of his 
bounty, and appreciation of the consequence of his act, 
uninfluenced by any material delusion as to the property or 
persons involved.  See 38 C.F.R. § 3.355.

In sum, the weight of the evidence is that the Veteran lacked 
testamentary capacity at the time the June 2005 VA Form 29-
336 was executed.  Therefore, the Board finds that the 
appellant is not entitled to recognition as the valid 
beneficiary of the Veteran's NSLI policy.


ORDER

Entitlement of appellant to the proceeds of the Veteran's 
NSLI policy is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


